Rule 1972. Dispositions on Motion

  (a) Except as otherwise prescribed by this rule, subject to [Rule] Pa.R.A.P. 123
[(applications for relief)], any party may move:

       (1) To transfer the record of the matter to another court because the matter
should have been commenced in, or the appeal should have been taken to, such other
court. See [See Rule] Pa.R.A.P. 741 [(waiver of objections to jurisdiction)].

     (2) To transfer to another appellate court under [Rule] Pa.R.A.P. 752 [(transfers
between Superior and Commonwealth Courts)].

    (3) To dismiss for want of jurisdiction in the unified judicial system of this
Commonwealth.

       (4) To dismiss for mootness.

      (5) To dismiss for failure to preserve the question below, or because the right to
an appeal has been otherwise waived. [See Rule] See Pa.R.A.P. 302 [(requisites for
reviewable issue)] and [Rule] Pa.R.A.P. 1551(a) [(review of quasijudicial orders)].

       (6) To continue generally or to quash because the appellant is a fugitive.

       (7) To quash for any other reason appearing on the record.

        Any two or more of the grounds specified in this rule may be joined in the same
motion. Unless otherwise ordered by the appellate court, a motion under this rule shall
not relieve any party of the duty of filing his or her briefs and reproduced records within
the time otherwise prescribed therefor. The court may grant or refuse the motion, in
whole or in part; may postpone consideration thereof until argument of the case on the
merits; or may make such other order as justice may require.

  (b) In a children's fast track appeal, a dispositive motion filed under [Paragraphs]
subparagraphs (a)(1), (a)(2), (a)(5), (a)(6) or (a)(7) of this rule shall be filed within 10
days of the filing of the statement of errors complained of on appeal required by [Rule]
Pa.R.A.P. 905(a)(2), or within 10 days of the lower court's filing of a [Rule] Pa.R.A.P.
1925(a)(2) opinion, whichever period expires last, unless the basis for seeking to quash
the appeal appears on the record subsequent to the time limit provided herein, or
except upon application and for good cause shown.

Official Note: [Based on former Supreme Court Rule 33 and former Superior
Court Rule 25.

      As to Paragraph (6), see, e.g. Commonwealth v. Galloway, 460 Pa. 309, 333
A.2d 741 (1975) (continuing generally), Commonwealth v. Barron, 237 Pa. Super.
369, 352 A.2d 84 (1975) (quashing).]
       [Rule] Pa.R.A.P. 1933 [(record for preliminary hearing in appellate court)]
makes clear the right of a moving party to obtain immediate transmission of as much of
the record as may be necessary for the purposes of a motion under this rule. See
Pa.R.A.P.[Rule] 123(c) [(speaking applications)].




                                           2